NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAR 22 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

SATBIR SINGH RANDHAWA,                           No. 09-72058

               Petitioner,                       Agency No. A075-020-911

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Satbir Singh Randhawa, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo claims of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Randhawa’s motion to

reopen where he failed to establish that ineffective assistance of counsel may have

affected the outcome of his case. See id. at 793-94 (to demonstrate prejudice, alien

must establish that counsel’s performance may have affected the outcome of

proceedings).

      Randhawa’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72058